F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                  JUL 9 1999
                                      TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                        Clerk

 DOUGLAS C. TOWNSEND,

           Petitioner-Appellant,
 v.                                                           No. 99-2014
 JOE WILLIAMS, Warden; ATTORNEY                         (D.C. No. 97-CV-1366)
 GENERAL STATE OF NEW MEXICO,                                  (D.N.M.)

           Respondents-Appellees.




                                   ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, BALDOCK, and HENRY, Circuit Judges.**


       Petitioner Douglas C. Townsend, appearing pro se, seeks a certificate of

appealability to challenge the district court’s order dismissing his 28 U.S.C. § 2254

petition for a writ of habeas corpus. We conclude Petitioner has failed to make a

substantial showing of the denial of a constitutional right. Accordingly, we deny his


       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the disposition of this
appeal. See Fed. R. App. P. 34(a)(2)(C). The case is therefore ordered submitted without
oral argument.
request for a certificate of appealability and dismiss the appeal.

       Petitioner is an inmate at the Central New Mexico Correctional Facility in Los

Lunas, New Mexico, where he is serving twenty-eight years for multiple counts of

attempted sexual exploitation of a minor. On October 22, 1997, Petitioner filed a petition

for a 28 U.S.C. § 2254 writ of habeas corpus. In his petition, Petitioner alleged that:

       1)     his due process rights were violated when the district attorney failed to
              serve him with a signed copy of the amended indictment specifying the
              offenses to which he pled guilty;
       2)     his due process rights were violated when he agreed to a mandatory
              sentence of eight years but was sentenced to twenty-eight years;
       3)     there was insufficient evidence to support the plea and disposition
              agreement and to support counts three and four of the indictment.
       4)     the twenty-eight year sentence effectively punished him twice for the same
              crime in violation of the Double Jeopardy clause.

The district court referred the petition to a magistrate judge. In a well-reasoned report

and recommendation, the magistrate judge recommended that the petition be dismissed.

The district court adopted the recommendation and dismissed the petition. Petitioner

requested a certificate of appealability, which the district court denied.

       On appeal, Petitioner raises essentially the same arguments he presented to the

district court. We have reviewed the parties’ briefs, the district court’s order, the

magistrate’s report and recommendation and the entire record before us. Petitioner has

not shown that the district court’s disposition is debatable, reasonably subject to a

different outcome on appeal, or otherwise deserving of further proceedings. See Barefoot

v. Estelle, 463 U.S. 880, 893 & n.4 (1983) (substantial showing of denial of constitutional


                                              2
right shown by demonstrating that: (1) issues raised are debatable among jurists, (2) an

appellate court could resolve issues differently, or (3) the questions deserve further

proceedings). Thus, we conclude Petitioner has not made a substantial showing of the

denial of a constitutional right, DENY his request for a certificate of appealability and

DISMISS the appeal.

                                                  Entered for the Court,




                                                  Bobby R. Baldock
                                                  Circuit Judge




                                              3